Exhibit 10.40

 

[g287991jgi001.gif]

 

CVS CAREMARK CORPORATION

PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT

GRANT DATE:  DATE

 

1.              Pursuant to the provisions of the 2010 Incentive Compensation
Plan (the “ICP”) of CVS Caremark Corporation (the “Company”), on the date set
forth above (the “Grant Date”), the Company has awarded and hereby evidences the
Performance-Based Restricted Stock (“PBRS”) unit award (the “Award”) to the
person named below (the “Participant”), subject to the terms and conditions set
forth and incorporated in this PBRS Agreement (the “PBRS Agreement”), the
Restricted Stock Units (“RSUs”) set forth below.  The ICP is hereby made a part
hereof and Participant agrees to be bound by all the provisions of the ICP. 
Capitalized terms not otherwise defined herein shall have the meaning assigned
to such term(s) in the ICP.  On the Grant Date specified above, the Fair Market
Value (the “FMV”) of a share of Stock equals $XX.XX, which is the closing price
on such date.

 

Participant

Employee Number

RSUs (#)

 

2.              Each RSU represents a right to a future payment of one share
(“Share”) of Common Stock ($0.01 par value) of the Company.  Subject to required
tax withholding, if applicable, such payment shall be in Shares.

 

3.              (a)                                 To the extent dividends are
paid on Shares while the RSUs remain outstanding and prior to the Settlement
Date (as defined below), subject to Paragraph 5(b), Participant shall be
entitled to receive a cash payment in an amount equivalent to the cash dividends
with respect to the number of Shares covered by the RSUs; provided, however,
that no dividends shall be payable with respect to any RSUs forfeited on or
prior to the dividend payment date.

 

(b)                                 Participant hereby agrees that the Company
may withhold from the dividend equivalent amounts referred to in Paragraph
3(a) above amounts sufficient to satisfy the applicable tax withholding in
respect of such dividend equivalent payments.

 

4.              Subject to the terms and conditions of the ICP and this PBRS
Agreement, and subject to Participant’s continued employment, Participant shall
be entitled to receive (and the Company shall deliver to Participant) the Shares
within sixty (60) days following the Vesting Date(s) set forth herein, unless
delivery of the Shares has been deferred in accordance with Paragraph 5 below
(the date of such delivery of the Shares being hereafter referred to as the
“Settlement Date”).  Each “Vesting Date,” except as otherwise provided in
Paragraph 7, shall be in accordance with the schedule set forth below:

 

(a)                                 one-third of the Shares underlying the RSU
on the first anniversary of the Grant Date;

(b)                                 one-third of the Shares underlying the RSU
on the second anniversary of the Grant Date; and

(c)                                  one-third of the Shares underlying the RSU
on the third anniversary of the Grant Date.

 

5.              (a)                                 In accordance with
rules promulgated by the Management Planning and Development Committee of the
Board of Directors (the “Committee”), Participant, to the extent eligible under
the CVS Caremark Deferred Stock Compensation Plan, may elect to defer delivery
of Shares in settlement of RSUs covered by this PBRS Agreement.  Any such
deferred delivery date elected by Participant shall become the Settlement Date
for purposes of this PBRS Agreement.

 

(b)                                 Notwithstanding Paragraph 3(a), to the
extent dividends are paid on such deferred Shares following the Vesting Date and
prior to the Settlement Date, Participant shall be entitled to receive  a number
of additional deferred Shares equal to: (x) the amount of dividend per Share as
declared by the Company’s Board of Directors on the Company’s common stock
multiplied by (y) the number of deferred Shares held by Participant

 

1

--------------------------------------------------------------------------------


 

on the record date of such dividend, divided by (z) the FMV of a Share on such
dividend payment date.  The Company may decrease the number of additional
deferred Shares calculated as provided herein by the number of Shares sufficient
to satisfy the applicable tax withholding in respect of such dividend equivalent
payments.

 

6.              Except as may be elected by Participant, on the Vesting Date or
the Settlement Date, as the case may be, the number of Shares to be delivered by
the Company to Participant shall be reduced by the smallest number of Shares
having a FMV at least equal to the dollar amount of Federal, state or local tax
withholding required to be withheld by the Company with respect to such RSUs on
such date.  In lieu of having the number of Shares underlying the RSU reduced,
Participant may elect to pay the Company for any amounts required to be withheld
by the Company in connection with the vesting of the RSUs or delivery of the
Shares pursuant to the PBRS Agreement.  Such election may be made electronically
at any time prior to the Settlement Date of the RSUs.

 

7.              (a)                                 Except as provided in
Paragraphs 7 (b) — (f) below, if, for any reason, Participant ceases to be
employed by the Company or a subsidiary of the Company, all RSUs not then vested
in accordance with Paragraph 4 above, shall be immediately forfeited .

 

(b)                                 In the event Participant ceases to be
employed by the Company, or any subsidiary of the Company, by reason of death,
RSUs not then vested in accordance with Paragraph 4 will become immediately
vested and Vesting Date shall be the date of death.

 

(c)                                  In the event Participant ceases to be
employed by the Company, or any subsidiary of the Company, by reason of a
“Qualified Retirement,” which shall mean termination of employment after
attainment of age fifty-five (55) with at least ten (10) years of continuous
service, or attainment of age sixty (60) with at least five (5) years of
continuous service, RSUs not yet vested in accordance with Paragraph 4 will
become immediately vested.  The Vesting Date shall be the date of retirement.

 

(d)                                 In the event Participant ceases to be
employed by the Company, or any subsidiary of the Company, by reason of total
and permanent disability (as defined in the Company’s Long-Term Disability Plan,
or, if not defined in such Plan, as defined by the Social Security
Administration), the RSUs shall vest on a pro rata basis as follows:  the total
number of RSUs vesting as of the termination date, which is the last day that
the Participant is employed by the Company or any subsidiary of the Company
shall be equal to (i) the number of RSUs granted on the Grant Date multiplied by
the following fraction:  (A) the numerator shall be the whole number of months
elapsed since the Grant Date and (B) the denominator shall be thirty-six (36)
minus (ii) the number of RSUs that had vested prior to the termination date. 
For purposes of this calculation, the number of months in the numerator in
sub-section (A) above shall include any partial month in which Participant has
worked.  For example, if the time elapsed between the Grant Date and the
termination date is eight months and five days, the numerator in sub-section
(A) above shall be nine.  The Vesting Date shall be the date the Employee ceases
to be employed by the Company.

 

(e)                                  In the event Participant ceases to be
employed by the Company, or any subsidiary of the Company and receives severance
pay, RSUs not vested at the time of termination but scheduled to vest during the
severance period shall continue to vest during the severance period set forth in
the agreement setting forth the severance pay.  Such RSUs shall vest and settle
in accordance with Paragraph 4 of this PBRS Agreement.  All RSUs not scheduled
to vest during the specified severance period shall be forfeited on the
employment termination date. During any severance period, Participant is
eligible to receive dividend equivalents on outstanding RSUs as described in
Paragraph 3(a) above.

 

(f)                                   Notwithstanding the above, (i) the
provisions of Section 10 of the ICP shall apply in the event of a Change in
Control (as defined in Section 10) and (ii) the provisions of
Section 7(e)(iv) of the ICP shall apply.

 

(g)                                  For purposes of this Section 7, transfer of
employment of Participant from the Company to a subsidiary of the Company,
transfer among or between subsidiaries, or transfer from a subsidiary to the
Company shall not be treated as cessation of employment.

 

8.              An RSU does not represent an equity interest in the Company and
carries no voting rights.  Participant shall have no rights of a shareholder
with respect to the RSUs until the Shares have been delivered to Participant.

 

2

--------------------------------------------------------------------------------


 

9.              Neither the execution and delivery hereof nor the granting of
the award evidenced hereby shall constitute or be evidence of any agreement or
understanding, express or implied, on the part of the Company or its
subsidiaries to employ Participant for any specific period.

 

10.  Any notice required to be given hereunder to the Company shall be addressed
to:

 

CVS Caremark Corporation

Senior Vice President, Chief Human Resources Officer

One CVS Drive

Woonsocket, RI 02895

 

and any notice required to be given hereunder to Participant shall be addressed
to such Participant at the address shown on the records of the Company, subject
to the right of either party hereafter to designate, in writing, to the other,
some other address.

 

11.       All decisions and interpretations made by the Board of Directors or
the Committee with regard to any question arising hereunder or under the ICP
shall be binding and conclusive on all persons.  In the event of any
inconsistency between the terms hereof and the provisions of the ICP, the ICP
shall govern.

 

12.       By accepting this Award, Participant acknowledges receipt of a copy of
the ICP, and agrees to be bound by the terms and conditions set forth in this
Agreement and the ICP, as in effect from time to time.

 

13.       By accepting this Award, Participant further acknowledges that the
Federal securities laws and/or Company’s policies regarding trading in its
securities may limit or restrict Participant’s right to buy or sell Shares,
including without limitation, sales of Shares acquired in connection with RSUs. 
Participant agrees to comply with such Federal securities law requirements and
Company policies, as such laws and policies may be amended from time to time.

 

14.       The company intends that this Agreement not violate any applicable
provision of, or result in any additional tax or penalty under, Section 409A of
the Internal Revenue Code of 1986 (the “Code”), as amended, and that to the
extent any provisions of this Agreement do not comply with Code Section 409A the
Company will make such changes in order to comply with Code Section 409A.  In
all events, the provisions of CVS Caremark Corporation’s 409A Universal
Definitions Document are hereby incorporated by reference and to the extent
required to avoid a violation of the applicable rules under all Section 409A by
reason of Section 409A(a)(2)(B)(i) of the Code, payment of any amounts subject
to Section 409A of the Code shall be delayed until the relevant date of payment
that will result in compliance with the rules of Section 409A(a)(2)(B)(i) of the
Code.  For purposes of any provision of this Agreement providing for the payment
of any amounts or benefits upon or following a termination of employment,
references to the “termination of employment” (and corollary terms) shall be
construed to refer to “separation from service” (within the meaning of Treas.
Reg. Section 1.409A-1(h)).

 

15.       Recoupment of Restricted Stock Unit Award Due to Material Fraud or
Financial Misconduct.

 

Participant shall immediately repay to the Company the value of any pre-tax
economic benefit that Participant derived from such RSUs, if the Board
determines that material fraud or financial misconduct has occurred in a manner
which subjects Participant to recoupment under the Company’s recoupment policy,
as in effect from time to time.  The amount to be repaid by Participant shall be
the amount necessary to disgorge the value enjoyed or realized by Participant
from the RSUs and the underlying Shares, as determined by the Board, or a
portion of such value as may be determined by the Board in its sole discretion. 
In making its determinations under this paragraph, the Board may, by way of
example only, (i) with respect to any Shares which have been transferred to
Participant in settlement of the RSUs and which are beneficially owned by
Participant as of a date the repayment obligation arises, require Participant to
repay to the Company the Fair Market Value of such Shares as of the date of such
repayment and/or (ii) with respect to any Shares which were transferred to
Participant in settlement of the RSUs and as to which beneficial ownership has
been transferred by Participant as of the date a repayment obligation arises,
require Participant to repay to the Company the Fair Market Value of such Shares
as of the date such Shares were transferred by Participant.  In each case the
amount to be repaid

 

3

--------------------------------------------------------------------------------


 

by Participant shall also include any dividends (including any economic benefit
thereof) or distributions received by Participant with respect to any RSU Shares
and, in calculating the value to be repaid, adjustments may be made for stock
splits or other capital changes or corporate transactions, as determined by the
Board.  If Participant has deferred payment of any portion of the amounts
relating to an RSU that are subject to repayment hereunder, the amount of
Participant’s deferred stock compensation accrual shall be reduced by the amount
subject to repayment, plus all Company matching amounts and earnings on such
amount.  If Participant fails to repay the required value immediately upon
request by the Board, the Company may seek reimbursement of such value from
Participant by reducing salary or any other payments that may be due to
Participant, to the extent legally permissible, and/or through initiating a
legal action to recover such amount, which recovery shall include any reasonable
attorneys fees incurred by the Company in bringing such action.

 

16.       This Agreement shall be governed by the laws of the State of Rhode
Island, without giving effect to its choice of law provisions.

 

 

 

 

By:

s/ Lisa G. Bisaccia

 

 

Senior Vice President, Chief Human Resources Officer

 

 

CVS Caremark Corporation

 

 

4

--------------------------------------------------------------------------------